Citation Nr: 0126414	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation for a left eye 
disability in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The appellant served on active duty from November 1952 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO) that granted service connection for a 
left eye disability, and assigned a 30 percent rating for the 
disability with an effective date of February 22, 1996.  

The Board notes that the appellant has appealed the initial 
30 percent rating that was assigned to his left eye 
disability after service connection was granted.  Therefore, 
the appellant is, in effect, asking for an increased rating 
effective as early as the date of his claim- this effectively 
allows the Board to consider entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus the 
issue is as set out on the title page.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant has only light perception in the left eye; 
there is no serious cosmetic defect or enucleation.

3.  The appellant is not blind in the non-service-connected 
right eye.


CONCLUSION OF LAW

A rating in excess of 30 percent for a left eye disability is 
not warranted on either a schedular or extraschedular basis.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5100 et 
seq. (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.321, 3.383, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.79, 4.80, 4.84a, Diagnostic Code 
6070 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria, whether schedular or extraschedular, 
for an initial evaluation in excess of 30 percent for a left 
eye disability have not been met.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  The evidence of the present level of 
disability is found in the reports of the VA medical 
examinations conducted in April 1996 and August 2000, as well 
as a private medical report dated in August 2000.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Review of the evidence of record reveals that the appellant 
suffered a loss of visual acuity in his left eye while he was 
in service.  In a rating decision issued in October 1999, the 
appellant was granted service connection for his left eye 
disability; he was assigned a 30 percent evaluation, as well 
as special monthly compensation for loss of use of one eye.

A private medical record dated in March 1996 indicates that 
the appellant was seen in May 1995, and that he had 
demonstrated visual acuity of 20/200 in his left eye at that 
time.  It also reflects that the appellant was seen on two 
prior occasions, in February 1990 and March 1994, but that 
the physician was unable to improve the appellant's left eye 
vision because of a dense cataract.

The appellant underwent a VA eye examination in April 1996.  
The report of that examination reflects that the appellant 
sustained an injury to his left eye in 1953 in Korea and had 
rapid decrease in vision thereafter.  Distant vision in the 
left eye uncorrected and corrected was count two fingers at 
two feet.  He corrected with hyperopic and astigmatism and 
presbyopic correction.  A cataract was noted in the lens of 
the left eye, and slit lamp examination revealed a dense 
traumatic type cataract.  The diagnoses were hyperopia, 
astigmatism, presbyopia, and cataract left, secondary to 
trauma.

A private doctor's statement, dated in August 2000, indicates 
that the appellant has a traumatic cataract in his left eye 
and that he only had light perception in that eye.  The 
doctor stated that the appellant might experience an 
improvement in his left eye if he underwent cataract surgery.

The appellant underwent an another VA eye examination in 
September 2000.  The appellant's visual acuity for the right 
eye uncorrected was near 20/200 and far 20/200(-1).  The 
appellant's corrected visual acuity of the right eye was near 
20/20 and far 20/25(+1).  The appellant's visual acuity for 
the left eye both near and far was 20/light reception.  The 
examiner rendered diagnoses of traumatic cataract of the left 
eye with light reception vision with no improvement; minimal 
cortical cataract of the right eye; and minimal refractive 
error and presbyopia.

The Board initially notes that service connection is not in 
effect for any right eye disability.  Where service 
connection is in effect for only one eye, the visual acuity 
in the non-service-connected eye is considered to be normal 
(20/40 or better) unless there is blindness in that eye.  
38 U.S.C.A. § 1160(a)(1); 38 C.F.R. § 3.383(a)(1), 4.84a.  In 
this case, there is no evidence of record that the appellant 
is blind in the right eye.  To the contrary, he wears a 
corrective lens that provides 20/20 near vision.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  The 
appellant's left eye disability has been rated under 
38 C.F.R. § 4.84a, Diagnostic Code 6070, and a 30 percent 
rating assigned initially, consistent with a finding of 
blindness in one eye, with light perception only, and where 
the vision in the other eye is 20/40.  

The relevant diagnostic codes providing ratings in excess of 
30 percent (i.e., Diagnostic Codes 6067 through 6069) are not 
applicable to the present claim because their criteria for 
higher ratings are exclusively based on the increase in the 
impairment in the eye that is not blind, which in this case 
is not service-connected.  The service-connected left eye 
disability was therefore rated as 30 percent disabling (the 
rating for unilateral blindness) under Diagnostic Code 6070.

The appellant contends that his vision is worse than 
reflected by the assigned rating.  However, insofar as the 
vision impairment in the service-connected eye has always 
been rated as this eye being blind, any additional vision 
impairment must be presumed to be attributable to the non-
service-connected eye and, since any such additional 
impairment cannot be considered for an increased rating for 
the service-connected eye unless both eyes are service-
connected or there is total blindness in both eyes, the 
benefit sought on appeal cannot be granted. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the left eye disability.  The appellant is 
not blind in the non-service-connected right eye, and there 
is no evidence (or allegation) of enucleation or a serious 
cosmetic defect in addition to the total loss of vision in 
the left eye.  A 30 percent evaluation is presently the 
maximum schedular evaluation for the appellant's left eye, 
with the right eye considered normal.  Thus, there is 
currently no basis to warrant an evaluation for the left eye 
in excess of 30 percent.  38 C.F.R. § 4.84a, Table V, 
Diagnostic Code 6070.

The Board is mindful of the appellant's contention that his 
service-connected left eye should be rated higher.  However, 
the rating criteria clearly provide that in the absence of 
enucleation or serious cosmetic defect, the maximum rating 
where loss of vision in one eye only is service-connected and 
the veteran is not blind in the other eye is 30 percent.  
38 C.F.R. §§ 4.80, 4.84a, Code 6070.  

The Board has also considered whether this case warrants the 
assignment of an extraschedular rating and finds that an 
extraschedular evaluation is not warranted for the 
appellant's service-connected left eye disability at issue in 
this case because the evidence does not show that it presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, there is no evidence of record 
demonstrating that the left eye disability has required any 
extensive hospitalization or treatment post-service or that 
the disability has, in and of itself, markedly interfered 
with employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the left eye disability than that commensurate with the 
respective assigned rating.

It is undisputed that the appellant's loss of vision in the 
left eye has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 C.F.R. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

There is simply no evidence that the service-connected left 
eye disability interferes markedly with employment in a way 
not contemplated by the schedular rating.  There is no 
evidence demonstrating that the appellant has required any 
extensive post-service hospitalizations or treatment for this 
disability.  In addition, there is no evidence of record 
showing the existence of any other exceptional disabling 
characteristics that would not be addressed by the schedular 
rating criteria.  Therefore, the regular schedular standards, 
with the evaluation currently assigned, adequately 
compensates the appellant for any adverse industrial impact 
caused by his left eye blindness.  Accordingly, the Board 
finds that the regular schedular standards applied in the 
current case adequately describe and provide for the 
appellant's disability level for his left eye disability and 
that the grant of an extraschedular evaluation for this 
disability is not warranted.

Because this is an appeal from the initial rating for the 
left eye disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.

Lastly, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The rating decisions, the April 2001 
Statement of the Case (SOC) and the Supplemental Statement of 
the Case (SSOC) issued in July 2001, as well as the letter 
dated in March 2001, notified the appellant of the evidence 
necessary to substantiate the claim, the evidence that had 
been received, and the evidence to be provided by the 
claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for an 
increased initial evaluation for his left eye disability.  
All relevant Federal records have been obtained, including VA 
records and service medical records.  The appellant was 
afforded VA eye examinations.  The appellant has not reported 
that any other pertinent evidence might be available in 
addition to the private medical records already in evidence.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  Veterans Claims Assistance Act of 2000, 
Pub L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.103 
(2000); final rule published at 66 Fed. Reg. 45620 (August 
29, 2001).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under the implementing regulations.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, the appellant 
has not asserted that the case requires further development 
or action under VCAA or the implementing regulations.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
increased rating claim.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for the appellant's left eye disability is denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

